   8:18-cv-00594-JMG-SMB Doc # 3-1 Filed: 12/26/18 Page 1 of 8 - Page ID # 11



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

R. ALEXANDER ACOSTA,                                )
SECRETARY OF LABOR,                                 )
UNITED STATES DEPARTMENT OF LABOR,                  )
                         Plaintiff,                 )
                                                    )
       v.                                           )       CIVIL ACTION NO. 8:18-cv-594
                                                    )
CHINA PALACE, INC., MIAO HUI ZHANG,                 )
individually, and JIAN ZHANG, individually,         )
                                 Defendants.        )

                                   CONSENT JUDGMENT

       Plaintiff R. Alexander Acosta, Secretary of Labor, United States Department of Labor

(“the Secretary”) having filed his complaint, and China Palace, Inc., Miao Hui Zhang, and Jian

Zhang (collectively “Defendants”), having admitted the allegations of the complaint and agreed

to the entry of this judgment without contest;

       It is, therefore, upon motion of counsel for the Secretary, and for cause shown:

       ORDERED, ADJUDGED, and DECREED that Defendants, their officers, agents,

servants, employees, and those persons in active concert or participation with them who receive

actual notice of this judgment be, and each of them hereby is, permanently enjoined and

restrained from violating the provisions of 29 U.S.C. §§ 215(a)(2) and 215(a)(5) of the Fair

Labor Standards Act of 1938, as amended (29 U.S.C. § 201 et seq., hereinafter the “FLSA”),

including in any of the following manners:

       1.      Defendants shall not, contrary to 29 U.S.C. §§ 206 and 215(a)(2), pay to their

employees engaged in commerce or in the production of goods for commerce, or employed in

their enterprise engaged in commerce or in the production of goods for commerce, wages at rates

less than those which are now, or which in the future may become, applicable under 29 U.S.C. §
8:18-cv-00594-JMG-SMB Doc # 3-1 Filed: 12/26/18 Page 2 of 8 - Page ID # 12
8:18-cv-00594-JMG-SMB Doc # 3-1 Filed: 12/26/18 Page 3 of 8 - Page ID # 13
8:18-cv-00594-JMG-SMB Doc # 3-1 Filed: 12/26/18 Page 4 of 8 - Page ID # 14
8:18-cv-00594-JMG-SMB Doc # 3-1 Filed: 12/26/18 Page 5 of 8 - Page ID # 15
8:18-cv-00594-JMG-SMB Doc # 3-1 Filed: 12/26/18 Page 6 of 8 - Page ID # 16
8:18-cv-00594-JMG-SMB Doc # 3-1 Filed: 12/26/18 Page 7 of 8 - Page ID # 17
8:18-cv-00594-JMG-SMB Doc # 3-1 Filed: 12/26/18 Page 8 of 8 - Page ID # 18
